UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7463



JOSE LOPEZ,

                                            Plaintiff - Appellant,

          versus


S. K. YOUNG; RICHARD PHILLIPS; BUCHANAN,
Correctional Officer; MCCURRY, R.N.; YATES,
Major; YEARY, Counselor; BELLAMY, Correctional
Officer;     COLLINS,     Sergeant;    JACKSON,
Correctional Officer; BERRY, R.N.; DR. OHAI;
THOMAS, R.N.; LESTER, Lieutenant; DR. SMITH;
BENTLEY, Sergeant; ANDERSON, Sergeant; F.
WILLIS, Investigator; T. JOHNSON, Medical
Director;   BAKER,    Counselor;   DR.  STATER;
MULLINS, R.N.; BLILEY, Correctional Officer;
KISER,    Correctional      Officer;    MEDICAL
DEPARTMENT; GRIEVANCE DEPARTMENT; R. A. YOUNG,
Regional       Director;       INSTITUTIONAL
ADMINISTRATORS, Wallens Ridge State Prison;
FLEMINGS, Correctional Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-876)


Submitted:    December 16, 2002        Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Jose Lopez, Appellant Pro Se. Dana L. Gay, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jose Lopez, a Virginia inmate, appeals the district court’s

order denying his request for discovery, denying his motion for a

default judgment, and dismissing without prejudice his claims

against some but not all of the Defendants on his complaint brought

under 42 U.S.C. § 1983 (2000).      We dismiss the appeal for lack of

jurisdiction because the order is not appealable.           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order appealed from is neither

a final order nor an appealable interlocutory or collateral order.

     We deny Lopez’s motion to lift the district court’s stay of

proceedings pending resolution of this appeal.              We dismiss the

appeal as interlocutory.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would    not    aid   the

decisional process.




                                                                   DISMISSED




                                    3